
	

114 S1525 IS: To block any action from being taken to finalize or give effect to a certain proposed rule governing the Federal child support enforcement program. 
U.S. Senate
2015-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1525
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2015
			Mr. Hatch (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To block any action from being taken to finalize or give effect to a certain proposed rule
			 governing the Federal child support enforcement program. 
	
	
		1.Prohibition on taking any action to finalize or give effect to certain proposed rule governing the
 Federal child support enforcement programNotwithstanding any other provision of law, the Secretary of Health and Human Services may not take any action to finalize, implement, enforce, or otherwise give effect to the proposed rule, entitled Flexibility, Efficiency, and Modernization in Child Support Enforcement Programs (79 Fed. Reg. 68548–68587, November 17, 2014), or any proposal set forth in the proposed rule.
		
